Exhibit 10.1

SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING
AGREEMENT




This SIXTH AMENDMENT to THIRD AMENDED AND RESTATED RECEIVABLES SALE AND
SERVICING AGREEMENT, dated as of October 18, 2012 (this “Amendment”), is entered
into by and among SYNNEX CORPORATION, a Delaware corporation (“Synnex”), as
servicer and as an originator, and SIT FUNDING CORPORATION, a Delaware
corporation (the “Buyer”).
RECITALS
A.WHEREAS, Synnex and the Buyer are parties to that certain Third Amended and
Restated Receivables Sale and Servicing Agreement, dated as of January 23, 2009
(together with all exhibits and schedules thereto, and as heretofore amended,
restated or supplemented, the “SSA”); and
B.    WHEREAS, Synnex and the Buyer hereto desire to amend and modify certain
terms of the SSA as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Annex X to the Fourth Amended and Restated
Receivables Funding and Administration Agreement, dated as of November 15, 2010
(the “Fourth A&R RFA”), by and among the Buyer the lenders party thereto and The
Bank of Nova Scotia, as agent and as a lender, shall have the same meanings
herein as in Annex X to the Fourth A&R RFA.
2.    Amendments to the SSA.
(A)    Each reference to “$10,000,000” in Section 8.01(b) of the SSA is hereby
replaced with a reference to “$50,000,000”.
(B)    The reference to “$5,000,000” in Section 8.01(f) of the SSA is hereby
replaced with a reference to “$10,000,000”.
3.    Amendment to Annex X to the SSA. The reference to “25%” in clause (a) of
the definition of “Change of Control” in Annex X to the SSA is hereby replaced
with a reference to “30%”.
4.    Amendments to Annex Z to the SSA.
(A)    Clause (a) of Annex Z to the SSA is hereby amended and restated in its
entirety as follows:
(a)    [RESERVED]

 
 
 




--------------------------------------------------------------------------------




(B)    Clause (b) of Annex Z to the SSA is hereby amended and restated in its
entirety as follows:
Minimum Fixed Charge Coverage Ratio. Servicer, on a consolidated basis with its
Subsidiaries, shall have a Fixed Charge Coverage Ratio of not less than 1.00 to
1.00 when measured as of (i) the end of the last Rolling Period immediately
preceding the occurrence of any Covenant Trigger Period for which quarterly
financial statements have been delivered pursuant to Annex 5.02(a) of the
Funding Agreement and (ii) as of the end of each Rolling Period for which
quarterly financial statements are delivered pursuant Annex 5.02(a) of the
Funding Agreement during any Covenant Trigger Period.
(C)    The definition of “Capital Expenditures” in Annex Z to the SSA is hereby
amended and restated in its entirety as follows:
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Debt) by such Person during any
measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP; provided, however, that
“Capital Expenditures” shall exclude (A) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time; (B) expenditures to the extent made
with proceeds of a substantially concurrent issuance of Stock of Servicer; (C)
expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property within 6 months of receipt of such proceeds; (D) expenditures made
during such period to consummate one or more Permitted Acquisitions (in
accordance with and as defined in Section 6.1 of the Credit Agreement); and (E)
expenditures during such period that are reimbursed by a third Person (excluding
Servicer or any of its Affiliates) in such period.
(D)    A definition of “Covenant Trigger Period” is hereby inserted in its
proper alphabetical order in Annex Z to the SSA as follows:
“Covenant Trigger Period” shall mean the period (a) commencing on the day that
Net Borrowing Availability (as defined in the Credit Agreement) is less than:
(i) for 5 consecutive Business Days, the greater of: (A) an amount equal to 20%
of the Maximum Amount (as defined in the Credit Agreement), and (B) $20,000,000,
or (ii) at any time, the greater of (A) an amount equal to 10% of the Maximum
Amount (as defined in the Credit Agreement), and (B) $10,000,000; and (b)
continuing until, during the preceding 60 consecutive days, Net Borrowing
Availability has been greater than, at all times, the greater of (i) an amount
equal to 20% of the Maximum Amount (as defined in the Credit Agreement), and
(ii) $20,000,000.

 
2

 




--------------------------------------------------------------------------------




5.    Representations and Warranties. Each of Synnex and the Buyer represents
and warrants for itself as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing (except for
any filing required by federal securities laws), registration or qualification
with, any court or governmental authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment that has not already been obtained.
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organization documents or (ii)
violate, contravene or conflict in any material respect with any laws applicable
to it.
(e)    Immediately after giving effect to this Amendment, (i) the
representations and warranties of the Transaction Parties set forth in the SSA
shall be true and correct (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof) and (ii) no Termination Event or Incipient Termination Event shall have
occurred and be continuing.
(f)    As of the date hereof, Synnex is the only Originator party to the SSA.
6.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the SSA shall remain in full force and effect.
After this Amendment becomes effective, all references in the SSA to “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the SSA
shall be deemed to be references to the SSA as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the SSA other than as set forth herein.
7.    Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the other parties
hereto.
8.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
9.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 
3

 




--------------------------------------------------------------------------------




10.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the SSA or any provision hereof or thereof.
[NO FURTHER TEXT ON THIS PAGE]





 
4

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

SIT FUNDING CORPORATION, as Buyer




By:        /s/ Simon Y. Leung        
Name: Simon Y. Leung
Title: Senior Vice President
         General Counsel and Corporate Secretary


SYNNEX CORPORATION, individually and as an Originator




By:        /s/ Simon Y. Leung        
Name: Simon Y. Leung
Title: Senior Vice President
     General Counsel and Corporate Secretary



SYNNEX CORPORATION, as Servicer




By:        /s/ Simon Y. Leung        
Name: Simon Y. Leung
Title: Senior Vice President
     General Counsel and Corporate Secretary





 
S-1
Sixth Amendment to Third Amended and Restated
Sale and Servicing Agreement




--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as Administrative Agent


By:    /s/ Diane Emanuel        
Name: Diane Emanuel
Title: Managing Director






 
S-2
Sixth Amendment to Third Amended and Restated
Sale and Servicing Agreement


